Case 6:19-cv-02420-WWB-GJK Document 100 Filed 09/02/20 Page 1 of 15 PageID 1230




                                 UNITED STATES DISTRICT COURT
                                    MIDDLE DISTRICT OF FLORIDA
                                           ORLANDO DIVISION

       DODD BLANDON,

                                     Plaintiff,

       -vs-                                                            Case No. 6:19-cv-2420-Orl-78GJK

       WASTE PRO USA, INC.,

                                     Defendant.

       _______________________________________

                                     REPORT AND RECOMMENDATION
              This cause came on for consideration, without oral argument, on the following motion:

                MOTION:         PLAINTIFF’S MOTION TO CONDITIONALLY
                                CERTIFY COLLECTIVE ACTION AND
                                FACILITATE NOTICE TO POTENTIAL CLASS
                                MEMBERS AND INCORPORATED MEMORANDUM
                                OF LAW
                                (Doc. No. 42)

                FILED:         May 13, 2020

                _______________________________________________________

                THEREON it is RECOMMENDED that the motion be GRANTED IN
                PART AND DENIED IN PART.

  I.          BACKGROUND.

              Defendant provides commercial and residential waste disposal and recycling services to

  customers throughout the Southeastern United States. Doc. No. 1 at ¶ 38. From about September

  24, 2012 through about March 11, 2017, Defendant employed Plaintiff as a “Waste Disposal

  Driver” working out of Defendant’s facility in Brookhaven, Mississippi. Id. at ¶ 91. In 2017,
Case 6:19-cv-02420-WWB-GJK Document 100 Filed 09/02/20 Page 2 of 15 PageID 1231




  three of Defendant’s other Waste Disposal Drivers filed a FLSA collective action against it,

  Waste Pro of Florida, Inc., Waste Pro of South Carolina, Inc., and Waste Pro of North Carolina,

  Inc., in the United States District Court in and for the District of South Carolina, Case No. 2:17-

  cv-2654-DCN, alleging violations of the overtime provisions of the Fair Labor Standards Act

  (“FLSA”). Id. at ¶ 4. Plaintiff consented to join the South Carolina case on February 2, 2018. Id.

  at ¶ 5. On motion the South Carolina district court concluded that it did not have jurisdiction

  over Defendant and Waste Pro of Florida, Inc., and the case against them was dismissed. Id. at ¶

  10. The South Carolina court also dismissed all driver plaintiffs who worked outside of South

  and North Carolina. Id.

          One of the drivers who was dismissed from the South Carolina case brought a new FLSA

  collective action against Defendant and Waste Pro of Florida, Inc., in the United States District

  Court for the Southern District of Florida, Case No. 2019-cv-620051-KMM. Id. at ¶ 11, n. 1. On

  December 23, 2019, Plaintiff filed the collective action in this Court on behalf of himself and all

  similarly situated drivers who were not properly compensated, and who worked on behalf of

  Defendant anywhere except South Carolina, North Carolina, and Florida. Id. at ¶¶ 10-11. From

  February 12, 2020, through July 13, 2020, twenty-three people who worked as Waste Disposal

  Drivers filed consents to join this litigation. 1 Doc. Nos. 22-1, 23-1, 24-1, 27-1, 28-1, 30-1, 31-1,

  33-1, 34-1, 36-1, 60-1, 64-1, 65-1.

          On May 13, 2020, Plaintiff filed his Motion to Conditionally Certify Collective Action

  and Facilitate Notice to Potential Class Members and Incorporated Memorandum of Law (the

  “Motion”). Doc. No. 42. Plaintiff asks for an order permitting notice to all “current and former

  1
   Nine additional individuals filed consents to join, but later withdrew those consents. Doc. No. 22-1 at 9; Doc. No.
  23-1 at 2; Doc. No. 24-1 at 2; Doc. No. 27-1 at 3, 5; Doc. No. 28-1 at 3; Doc. No. 30-1 at 2; Doc. No. 33-1 at 3, 4;
  Doc. No. 35; Doc. No. 41; Doc. No. 43; Doc. No. 85; Doc. No. 87.
                                                           2
Case 6:19-cv-02420-WWB-GJK Document 100 Filed 09/02/20 Page 3 of 15 PageID 1232




  Waste Disposal Drivers, who were/are employed by Defendant, Waste Pro USA, Inc. . . ., in

  every state except for Florida, South Carolina and North Carolina, and who were/are paid on a

  job/day rate basis, within the last three (3) years prior to the filing of this Motion.” Id. at 1.

  Attached to the Motion is the proposed notice (the “Notice”). Doc. No. 42-3. The Notice states

  that the Court conditionally certified this action and those that meet the description above are

  eligible to join the case. Id. at 3. The Notice describes the lawsuit by stating the following:

                 Plaintiff alleges that Defendant paid him a day or task rate of pay
                 that was only intended to cover a certain number of hours worked
                 per day. Additionally, Plaintiff alleges that he, and other Waste
                 Disposal Drivers, were required to work a certain number of hours
                 per day before they became eligible to receive their full day or task
                 rate. Plaintiff alleges that Defendant failed to pay him proper
                 overtime compensation at a rate that was/is one and one-half times
                 his regular rate of pay for the hours that he worked over (40) each
                 week. Plaintiff alleges that he and other Waste Disposal Drivers
                 are entitled to additional overtime compensation, and that
                 Defendant’s failure to pay them proper overtime compensation
                 violated the law.

  Id. at 2. The Notice states that Defendant “maintains that it did not violate the law, that it is not

  the employer of the Drivers, and that Drivers were compensated as required under the FLSA.”

  Id. It states the options for those who receive the Notice and some of the consequences of those

  options, including the possibility that if the person asks to be included, then that person could be

  responsible for Defendant’s costs. Id. at 3. On May 27, 2020, Defendant filed its response to the

  Motion (the “Response”). Doc. No. 57.

  II.    MOTION FOR CONDITIONAL CLASS CERTIFICATION.

         Plaintiff seeks relief under 29 U.S.C. § 216(b) of the FLSA and asks the Court to

  conditionally certify the aforementioned class. Doc. No. 42 at 1, 25. Plaintiff asks that the Court

  authorize his counsel to send the Notice to putative class members via first-class mail, email, and

                                                    3
Case 6:19-cv-02420-WWB-GJK Document 100 Filed 09/02/20 Page 4 of 15 PageID 1233




  text. Id. at 21-22. Plaintiff asks that the Court order Defendant to provide him with information

  regarding the putative class members. Id. at 25-26. Plaintiff requests that the class members be

  permitted to sign their consent forms electronically. Id. at 23-24. Finally, he asks that the

  putative class members be provided with sixty days from the date the notices are initially mailed

  to file a consent to become an opt-in plaintiff in the form Plaintiff attached to the Motion. Id. at

  22-23.

           A.     Legal Standard

           There is a two-step procedure for whether a FLSA collective action should be certified:

  1) the notice stage; and 2) the decertification stage. Morgan v. Family Dollar Stores, Inc., 551

  F.3d 1233, 1260 (11th Cir. 2008). The Motion falls under the notice stage. The notice stage is

  when “a district court determines whether other similarly situated employees should be notified.”

  Id.

           At the notice stage, “[a] plaintiff has the burden of showing a ‘reasonable basis’ for his

  claim that there are other similarly situated employees.” Id. (quoting Anderson v. Cagle’s, Inc.,

  488 F.3d 945, 952 (11th Cir. 2007)). The standard for determining similarity at the notice stage is

  fairly lenient, not particularly stringent, and not heavy. Id. at 1261.

           In addition to determining whether there are similarly situated employees to the plaintiff,

  the court must also “satisfy itself that there are other employees of the []employer who desire to

  ‘opt-in’ . . . .” Dybach v. State of Fla. Dep’t of Corr., 942 F.2d 1562, 1567–68 (11th Cir. 1991).

           B.     Other Employees Desiring to Opt In

           Plaintiff has the burden to provide a reasonable basis supporting his position that other

  aggrieved individuals exist in the broad putative class. Hart v. JPMorgan Chase Bank, N.A., No.


                                                     4
Case 6:19-cv-02420-WWB-GJK Document 100 Filed 09/02/20 Page 5 of 15 PageID 1234




  8:12-CV-00470-T-27, 2012 WL 6196035, at *4 (M.D. Fla. Dec. 12, 2012). Plaintiff asks the

  Court to conditionally certify “a class of current and former Waste Disposal Drivers, who

  were/are employed by Defendant, Waste Pro USA, Inc., in every state except for Florida, South

  Carolina and North Carolina, and who were/are paid on a job/day rate basis, within the last three

  (3) years prior to the filing of this Motion . . . .” Doc. No. 42 at 25.

          Since the Complaint was filed, twenty-three people filed consents to join this litigation

  (collectively, “Opt-In Plaintiffs”). Doc. Nos. 22-1, 23-1, 24-1, 27-1, 28-1, 30-1, 31-1, 33-1, 34-1,

  36-1, 60-1, 64-1, 65-1. Of those twenty-three, Plaintiff submits the declarations of seven Opt-In

  Plaintiffs (the “Declarants”). 2 Doc. No. 42-8 at 5-27. The Declarants and Plaintiff state that they

  worked as Waste Disposal Drivers at Defendant’s facilities in the following locations:

  Brookhaven, Mississippi; Memphis, Tennessee; Southaven, Mississippi; Birmingham, Alabama;

  Atlanta, Georgia; and Geismar, Louisiana. Id. at 2, 5, 8, 11, 14, 17, 21, 24, 28. Plaintiff and the

  Declarants also state that they believe their coworkers would be interested to find out that they

  might recover unpaid overtime and would want to opt in to this action. Id. at 4, 10, 13, 16, 19,

  23, 26, 30. Plaintiff therefore provides a reasonable basis supporting his position that other

  aggrieved individuals exist in the broad putative class, and it is recommended that the Court find

  that Plaintiff sufficiently demonstrates the requirement for issuance of notice that there are other

  people that are or were Waste Disposal Drivers that may wish to opt in to the FLSA action.




  2
   The Opt-In Plaintiffs submitting declarations are Martigus Cathey, Alex Fitzgerald, Christopher B. Jones, Ernest
  Lee, Nicholas McDowell, Renita Williams, Laymond Smith, and Redric Smith. Doc. No. 42-8 at 5-30. On July 31,
  2020, the consent of Redric Smith to being an opt-in plaintiff was withdrawn, Doc. No. 85, and his Declaration was
  not used to analyze the Motion.
                                                          5
Case 6:19-cv-02420-WWB-GJK Document 100 Filed 09/02/20 Page 6 of 15 PageID 1235




         C.      Similarly Situated

         Plaintiff must be “‘similarly situated’ with respect to [his] job requirements and with

  regard to [his] pay provisions . . . .” Dybach v. State of Fla. Dep’t of Corr., 942 F.2d at 1567–68.

  Plaintiff has the burden of demonstrating similarity. Kelley v. Taxprep1, Inc., No. 5:13-CV-451-

  OC-22PRL, 2014 WL 10248251, at *2 (M.D. Fla. Apr. 2, 2014). Similar does not equal

  identical. Hipp v. Liberty Nat. Life Ins. Co., 252 F.3d 1208, 1217 (11th Cir. 2001). Job duties,

  pay provisions, and whether the employees were subjected to a common policy that is the basis

  for the alleged FLSA violation are factors to be considered in determining whether Plaintiff is

  similarly situated to the proposed class. Allen v. Hartford Fire Ins. Co., No. 6:16-CV-1603-ORL-

  37KRS, 2017 WL 3701139, at *7 (M.D. Fla. Aug. 25, 2017).

         Regarding similar pay provisions, Defendant makes a statement in the Response, without

  providing any supporting citations, that “pay structure varies in a manner that goes to the claimed

  FLSA violations.” Doc. No. 57 at 13. The proposed class, however, encompasses only Waste

  Disposal Drivers paid on a job/day rate basis. Doc. No. 42 at 1. Because Plaintiff declares that he

  was paid on a day rate basis, he is similarly situated to the proposed class regarding pay

  provisions.

         At the center of this litigation are the allegations that Waste Disposal Drivers were not

  paid time and a half for overtime because they were paid an improperly calculated day rate. Doc.

  No. 1 at ¶¶ 31-33. Plaintiff and the Declarants also allege that Defendant deducted thirty minutes

  for lunch, even when they did not take a lunch break, and that the Waste Disposal Drivers were

  required to perform work before and after their shifts for which they were not compensated. Id.

  at ¶¶ 33-34.


                                                   6
Case 6:19-cv-02420-WWB-GJK Document 100 Filed 09/02/20 Page 7 of 15 PageID 1236




         Plaintiff and the Declarants swear to these allegations in the Declarations. Doc. No. 42-8.

  They swear that they were all paid a day rate, but when they worked less than eight hours, they

  were not paid the full day rate. Id. at 2-30. They state that their supervisors were aware of and

  often directed them to perform off-duty, overtime work. Id. They also state that when they were

  required to assist other drivers, they were supposed to receive “Helper Pay” of a flat rate, but

  there were times when they did not. Id. Plaintiff and the Declarants state that Defendant’s pay

  policies were confusing, and when they asked management about them, they were not given

  detailed information. Id. They state that, although they were sometimes paid for working

  overtime, they were not paid time and a half for working overtime. Id. Plaintiff and the

  Declarants state that their co-workers were subjected to these same policies. Id.

         Defendant argues that Plaintiff fails to meet his burden because he and the Declarants

  present only conclusory assertions and no details. Doc. No. 57 at 16. Defendant states that

  Plaintiff and the Declarants do not point to the same decision-maker creating these policies. Id.

  Defendant also states that the only specific fact provided establishes that Plaintiff is different

  from the Declarants, in that Plaintiff alleges that if he worked less than four hours, then he would

  not receive the day rate, but the Declarants allege a cut-off time of six hours. Id. at 17. Defendant

  contends that there is no similarity in the extent of the violations because Plaintiff and the

  Declarants do not provide details regarding their work before and after their shifts, such as when

  and how often it occurred. Id. at 17-18.

         In the South Carolina cases, the plaintiffs submitted four declarations containing the same

  assertions made by Plaintiff and the Declarants in this case. Hansen v. Waste Pro of S.C., Inc.,

  No. 2:17-CV-02654-DCN, 2020 WL 1892243, at *5 (D.S.C. Apr. 16, 2020); Privette v. Waste


                                                   7
Case 6:19-cv-02420-WWB-GJK Document 100 Filed 09/02/20 Page 8 of 15 PageID 1237




  Pro of N. Carolina, Inc., No. 2:19-CV-3221-DCN, 2020 WL 1892167, at *5 (D.S.C. Apr. 16,

  2020). The court found that the plaintiffs adequately established similarity in regard to pay

  provisions at the conditional certification stage by showing “that they were the victims of a

  common unlawful scheme or policy during their employment at Waste Pro SC.” Hansen, No.

  2:17-CV-02654-DCN, 2020 WL 1892243, at *5; Privette, No. 2:19-CV-3221-DCN, 2020 WL

  1892167, at *5. Plaintiff in this case also meets the “fairly lenient” standard at the conditional

  certification stage of showing that he was subjected to similar pay provisions of common policies

  that violate the FLSA, i.e., failure to pay the full day rate if he did not work for eight hours,

  deducting a meal period even when none was taken, not receiving Helper Pay when promised,

  not being paid for pre- and post-shift work, and not being paid time and a half for working

  overtime.

         Regarding job duties, Plaintiff and the Declarants assert that their daily duties included

  collection, transportation, and disposal of waste. Doc. No. 42-8 at 2-30. Defendant argues that

  Plaintiff was a residential driver and the Declarants drive different types of trucks than Plaintiff

  drove. Doc. No. 57 at 12-13. Defendant argues that the different types of trucks matter because

  the job duties are different, as are the pay structures that go to the claimed FLSA violations. Id.

  at 13. Defendant relies on declarations of its officers and managers, who state that drivers of

  certain types of trucks can never get Helper Pay because the trucks they drive cannot do the jobs

  of the other trucks. Id. Defendant also argues that the geographical locations weigh against

  certification because there are six states and at least twenty separate facilities. Id. at 13-14.

  Defendant asks the Court to disregard the declaration of Renita Williams because Defendant




                                                   8
Case 6:19-cv-02420-WWB-GJK Document 100 Filed 09/02/20 Page 9 of 15 PageID 1238




  contends that her claims are time barred, 3 and therefore there are only Declarants representing

  four of the twenty facilities, no evidence from Arkansas or Louisiana, “and the only Declaration

  from Alabama relates to a facility that is no longer operating.” Id. at 15 (footnote omitted).

  Finally, Defendant argues that conditional certification should not be granted because the time

  periods of some will require a showing of willfulness for FLSA liability, while others will not.

  Id. at 15-16.

           Plaintiff and the Declarants state that their daily duties included collection, transportation,

  and disposal of waste. Doc. No. 42-8 at 2-30. Although Defendant’s declarations describe the

  different types of trucks driven, none of them dispute that the Waste Disposal Drivers collect,

  transport, and dispose of waste. Doc. Nos. 51-1 through 56-1. As stated above, similar does not

  equal identical. Hipp v. Liberty Nat. Life Ins. Co., 252 F.3d 1208, 1217 (11th Cir. 2001). The

  Regional Vice President of Waste Pro Mississippi, Inc., states that the type of truck determines

  how drivers are classified and the method of compensation, Doc. No. 54-1 at ¶ 6, but he does not

  elaborate on how the methods of compensation differ. Also alleviating this concern is the class

  definition, which excludes any driver that was not paid a task/day rate from the class.

           Because the merits are not addressed at the conditional certification stage, Defendant’s

  declarations that contradict Plaintiff’s and the Declarant’s claims are unavailing. In Thomas v.

  Waste Pro USA, Inc., 360 F. Supp. 3d 1313, 1315 (M.D. Fla. 2019), the plaintiff sought

  conditional certification of “Helpers” in an action for violations of the FLSA against Defendant

  here and Waste Pro of Florida. Defendant submitted declarations challenging the opt-in

  plaintiff’s claims regarding not being paid a full day rate when they worked less than eight hours.

  3
   Williams asserts in her declaration that she was a Waste Disposal Driver in Geismar, Louisiana from March 2017
  until January 2018. Doc. No. 42-8 at 21. The Divisional Vice President for Waste Pro of Louisiana, Inc., asserts that
  Williams worked from April 26, 2016 until January 31, 2017. Doc. No. 55-1 at ¶ 5.
                                                           9
Case 6:19-cv-02420-WWB-GJK Document 100 Filed 09/02/20 Page 10 of 15 PageID 1239




  Id. at 1325-26. The Court stated, “These factual issues showing variations are not dispositive at

  the stage for conditional certification.” Id. at 1326. Instead, they “are more properly addressed at

  a later stage of the proceedings.” Id. The Court found that the plaintiff demonstrated “that there

  are other similarly situated employees who desire to opt in to this action” and granted conditional

  certification. Id. The Court later addressed those factual differences at the decertification stage

  and decertified the class on July 6, 2020. Doc. No. 63.

          It is recommended that the Court follow Thomas. “The arguments regarding whether . . .

  individual issues predominate are properly addressed under the more stringent stage-two

  analysis.” Allen v. Hartford Fire Ins. Co., No. 6:16-CV-1603-ORL-37KRS, 2017 WL 3701139,

  at *8 (finding that plaintiffs met the similarly situated requirement for conditional certification,

  even though defendant asserted the administrative exemption). At the conditional certification

  stage, the merits of the parties’ claims are not weighed; instead, the plaintiff’s burden focuses on

  their allegations of similarity, not refuting the defendant’s arguments and defenses. Id. at *7. In

  Allen, the Court rejected the defendant’s arguments against conditional certification because

  “they concern defenses that appear to be individual to each Plaintiff.” Id. at *8. Defendant’s

  arguments are better addressed at the decertification stage and concern defenses individual to

  each plaintiff.

          Plaintiff sufficiently demonstrates at the “fairly lenient” conditional certification stage

  that he is similarly situated to Waste Disposal Drivers in terms of job duties, pay provisions, and

  a common policy allegedly violating the FLSA’s overtime provisions. Plaintiff also demonstrates

  that conditional certification of all Waste Disposal Drivers, regardless of location, is appropriate.

  Even ignoring the Declarations from the Declarants that worked in Alabama and Louisiana, as


                                                   10
Case 6:19-cv-02420-WWB-GJK Document 100 Filed 09/02/20 Page 11 of 15 PageID 1240




  Defendant argues the Court should do, Doc. No. 57 at 15, Plaintiff and the Declarants represent

  twenty percent of the facilities and three out of the nine states that Defendant operates in.

  Defendant’s subsidiaries and Defendant itself are facing the same allegations regarding FLSA

  violations relating to overtime pay for Waste Disposal Drives in three additional states—South

  Carolina, North Carolina, and Florida. Wright v. Waste Pro USA, Inc., and Waste Pro of Fla.,

  Inc., Case No. 2019-cv-62051-KMM; Hansen v. Waste Pro of S.C., Inc., No. 2:17-CV-02654-

  DCN, 2020 WL 1892243 (D.S.C. Apr. 16, 2020); Privette v. Waste Pro of N. Carolina, Inc., No.

  2:19-CV-3221-DCN, 2020 WL 1892167 (D.S.C. Apr. 16, 2020). Most importantly, Plaintiff and

  the Declarants aver to a common policy throughout Defendant of not paying them a daily rate

  when they worked less than eight hours, having time deducted for meal breaks not taken, and

  requiring pre- and post-shift work, thus meeting the “fairly lenient” standard that a class

  encompassing all Waste Disposal Drivers, regardless of location, should be conditionally

  certified. See Belloso v. Asplundh Tree Expert, Co., No. 6:17-CV-2020-ORL-40GJK, 2018 WL

  4760671, at *3 (M.D. Fla. Aug. 24, 2018) (finding certification of all facilities in Florida

  appropriate where the plaintiff alleged a common policy throughout Florida of not paying proper

  overtime and declarations stated that opt-in plaintiffs were instructed not to record hours worked

  by different managers and supervisors). Accordingly, it is recommended that the Court grant

  Plaintiff’s request that the proposed class be conditionally certified as to Defendant’s Waste

  Disposal Drivers that are or were paid a day rate.

         Defendant argues that conditional certification should not be granted because Plaintiff

  has not shown that it jointly employed the proposed class members. Doc. No. 57 at 18. As

  Defendant itself admits, “Consideration of the elements needed to establish joint employment


                                                  11
Case 6:19-cv-02420-WWB-GJK Document 100 Filed 09/02/20 Page 12 of 15 PageID 1241




  generally occur at the second stage of certification.” Id. Even if a basic showing is needed, as

  Defendant argues, such showing was made at the pleading stage, as outlined in the Report and

  Recommendation recommending that Defendant’s motion to dismiss based on a failure to show

  that it is a joint employer be denied. Doc. No. 39 at 6-9. See Anderson v. Cagle’s, Inc., 488 F.3d

  945, 953 (11th Cir. 2007) (at the conditional certification stage, “the district court’s decision to

  certify a class is based primarily on pleadings and affidavits.”). Defendant did not object to the

  Report and Recommendation, and instead filed an answer and affirmative defenses. Doc. No. 44.

  It is therefore recommended that the Court reject this argument as a basis to deny the Motion.

           D.     Notice

           Plaintiff represents that the Notice and the consent form that he proposes are “consistent

  with those orders and the form of notice agreed to subsequently by the same counsel as here” in

  the South Carolina cases. Doc. No. 42 at 21 n.10. Defendant states that this “is misleading as

  many aspects of those proposed notices were opposed as well.” Doc. No. 57 at 19 n.12.

  Defendant asserts four objections to the Notice, although not to the proposed consent form. Id. at

  18-20.

           First, Defendant objects to Plaintiff’s request to send the Notice via text. Id. at 18-19. As

  Plaintiff does not demonstrate a need to transmit the notice via text message in addition to notice

  via first class mail and email, it is recommended that the request to send the notice via text be

  denied. See Brashier v. Quincy Prop., LLC, No. 3:17-CV-3022, 2018 WL 1934069, at *6 (C.D.

  Ill. Apr. 24, 2018) (transitory nature of work force and poor records of physical addresses made

  notice by text message appropriate).




                                                    12
Case 6:19-cv-02420-WWB-GJK Document 100 Filed 09/02/20 Page 13 of 15 PageID 1242




           Second, Defendant objects to being required to produce telephone numbers of the

  proposed collective members if notice will not be sent via text. Doc. No. 57 at 19. Plaintiff does

  not put forth a reason for needing telephone numbers in addition to names, addresses, and email

  addresses, and thus it is recommended that Defendant not be required to produce them in

  connection with the notice to the putative class. 4

           Third, Defendant objects to Plaintiff’s suggested look-back period of three years

  preceding the date Plaintiff filed the Motion. Id. Plaintiff states that “notice should go to all

  individuals who were employed by Defendant during the three-year period preceding the Court’s

  ruling on the instant Motion.” Doc. No. 42 at 23. The three-year period begins on the date the

  Notice is mailed. Belloso v. Asplundh Tree Expert, Co., No. 6:17-CV-2020-ORL-40GJK, 2018

  WL 4760671, at *5 (M.D. Fla. Aug. 24, 2018); Abdul-Rasheed v. KableLink Commc’ns, LLC,

  No. 8:13-CV-879-T-24, 2013 WL 5954785, at *3 (M.D. Fla. Nov. 7, 2013); Rosales v. El

  Michoacana LLC, No. 2:15-CV-711-FTM-38CM, 2016 WL 7093432, at *4 (M.D. Fla. Oct. 20,

  2016), report and recommendation adopted, No. 2:15-CV-711-FTM-38CM, 2016 WL 7034403

  (M.D. Fla. Dec. 2, 2016). It is recommended that the date the Notice is mailed be the date on

  which the three-year period begins. 5

           Fourth, Defendant objects to the requested sixty-day notice period and argues that forty-

  five days is appropriate. Doc. No. 57 at 19. Defendant provides no reason why forty-five days


  4
   This should not be construed as a ruling on whether the telephone numbers are discoverable.
  5
    Plaintiff asserts in his declaration that he worked for Defendant until March 2017. Doc. No. 42-8 at 2. As the
  Notice has not yet been mailed, Plaintiff would appear to fall outside of the class he proposes. The parties did not
  fully brief this issue, with Defendant arguing only that “it is not a given that [Plaintiff’s] claimed FLSA violations
  occurred during the temporal frame of the employment of the proposed collective members.” Doc. No. 57 at 15.
  This argument is insufficient to preclude granting conditional certification, especially when juxtaposed with the
  Declarants’ assertions of Defendant’s FLSA violations similar to those claimed by Plaintiff. Doc. No. 42-8 at 5-30.
  Also, several of the Opt-In Plaintiffs do fall within the time period of the class definition. No. 42-8 at 5, 8, 11, 14,
  17, 24.
                                                            13
Case 6:19-cv-02420-WWB-GJK Document 100 Filed 09/02/20 Page 14 of 15 PageID 1243




  should be allotted instead of the fifteen more days that Plaintiff requests, and thus it is

  recommended that this objection be overruled.

          Finally, Defendant requests that a neutral third-party administrator be used at Plaintiff’s

  expense. Id. at 19-20. Requests for affirmative relief should not be presented in response to a

  motion. See Local Rule 3.01(f) (applications to the Court requesting relief in any form shall be in

  writing and in accordance with Rule 3.01). It is therefore recommended that the Court deny this

  request without prejudice to Defendant presenting it in a motion that complies with Local Rule

  3.01.

          Plaintiff asks that class members be permitted to electronically sign the consent forms.

  Doc. No. 42 at 23-24. Plaintiff is directed to The Middle District of Florida’s Administrative

  Procedures for Electronic Filing govern electronic filings made through the Case

  Management/Electronic Case Files (“CM/ECF”) system. United States District Court Middle

  District of Florida: Administrative Procedures for Electronic Filing, Pg. 1, available at:

  http://www.flmd.uscourts.gov/CMECF/default.htm. If electronically signed consent forms are

  filed with the Court, then they must comply with CM/ECF Administrative Rule IV.F.3, which

  permits three methods for filing electronic signatures of non-attorneys. 6 Id. at 13.

  III.    CONCLUSION.

          Accordingly, it is RECOMMENDED that the Motion (Doc. No. 42) be GRANTED IN

  PART AND DENIED IN PART as follows:




  6
    Those methods are if the attorney files the electronic version of the document bearing “/s/ (first and last name)”
  with a statement that the original has been signed or with a scanned copy of the signature page as an attachment.
  CM/ECF Administrative Rule IV.F.3. Also, “[i]f a document containing original signatures is not digitally available,
  it may be scanned and filed electronically.” Id.
                                                          14
Case 6:19-cv-02420-WWB-GJK Document 100 Filed 09/02/20 Page 15 of 15 PageID 1244




     1. That the Court conditionally certify the following class and the Notice define the class as

         the following: All current and former Waste Disposal Drivers, who were/are employed

         by Defendant, Waste Pro USA, Inc., in every state except for Florida, South Carolina and

         North Carolina, and who were/are paid on a job/day rate basis, during the preceding three

         years;

     2. That Defendant be directed to provide Plaintiff with the names, last known addresses, and

         email addresses for everyone in the class within fourteen days of the Court’s order on the

         Motion;

     3. That the Notice shall be in the form set forth in Doc. No. 42-3 (as modified as described

         in paragraph 1 above) and the consent to join shall be in the form set forth in Doc. No.

         42-4, and both shall be sent via first-class mail and email; and

     4. That in all other respects, the Motion be DENIED.

                                        NOTICE TO PARTIES

         The parties have fourteen days from this date to file written objections to the Report and

  Recommendation’s factual findings and legal conclusions. Failure to file written objections

  waives that party’s right to challenge on appeal any unobjected-to factual finding or legal

  conclusion the district judge adopts from the Report and Recommendation. 11th Cir. R. 3-1.

         RECOMMENDED in Orlando, Florida, on September 2, 2020.




  Copies to:
  Counsel of Record
  Unrepresented Parties
                                                  15
